 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
KALONIE BALDWIN, as
Administratrix of the Estate of
JOHN E. BALDWIN, JR.,
Deceased,
                                                     1:20-cv-214
                        Plaintiff,                   (GLS/CFH)

                 v.

UNITED STATES OF AMERICA,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Anderson, Moschetti Law Firm             JEFFREY K. ANDERSON, ESQ.
26 Century Hill Drive
Suite 206
Latham, NY 12110

FOR THE DEFENDANT:
HON. ANTOINETTE T. BACON                 EMER M. STACK
United States Attorney                       Assistant U.S. Attorney
100 South Clinton Street
Syracuse, NY 13261


Gary L. Sharpe
Senior District Judge


                MEMORANDUM-DECISION AND ORDER

      Plaintiff Kalonie Baldwin, as Administratrix of the Estate of John E.
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 2 of 14




Baldwin, Jr., Deceased (hereinafter “the decedent”) brings this action

against defendant United States of America alleging claims pursuant to the

Federal Tort Claims Act (FTCA).1 (Am. Compl., Dkt. No. 5.) Pending is

the United States’ motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1)

and (6), (Dkt. No. 13), as well as Baldwin’s cross-motion to amend her

amended complaint, (Dkt. No. 21). For the reasons that follow, the United

States’ motion to dismiss is granted, and Baldwin’s cross-motion to amend

is denied, with leave to renew.

                              I. Background

A.    Facts2

      At all relevant times, the decedent was a patient at the Albany

Stratton Veterans Affairs Medical Center (hereinafter “the VA”). (Am.

Compl. ¶ 12.) In early June of 2015, the decedent went to the VA for a

colonoscopy, where an anal lesion was noted, but no biopsy was

completed. (Id. ¶¶ 13-14.) The decedent was not informed about this

finding, and no referral for a biopsy of the lesion was made. (Id. ¶ 15.)


      1
          See 28 U.S.C. §§ 2671-80.
      2
        The facts are drawn from Baldwin’s amended complaint, (Dkt. No.
5), and presented in the light most favorable to her.
                                      2
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 3 of 14




      In July of 2015, the decedent was admitted to the VA, where “rectal

bleeding apparently due to an exophytic perianal lesion” was discovered.

(Id. ¶ 16.) “According to the record, [an] anoscopy was performed,” but a

“biospy of the lesion did not take place.” (Id. ¶¶ 16-17.) A few days later,

decedent was seen by Dr. Jerome Hill, “but no biopsy of the lesion took

place.” (Id. ¶ 19.)

      In August 2015, decedent was admitted again to the VA, and seen by

Dr. Jacqueline Smith, “who noted that in June, a colonscopy was done and

that []a large exophytic anal/perianal lesion was found and not biopsied.”

(Id. ¶¶ 21-22 (internal quotation marks omitted).) Dr. Smith also noted that

“the question on consult only referred to [decedent’s] psoriasis and not the

mass, so it wasn’t assessed.” (Id. ¶ 22.) Two days later, decedent, having

had no biopsy of the lesion, was discharged. (Id. ¶ 23.)

      In May 2016, decedent was admitted to the VA for a third time “for a

surgical consult conducted during his stay at the [VA],” where he “was

given a diagnosis . . . of anal squamous cell carcinoma.” (Id. ¶¶ 24-25.)

      Decedent died on September 11, 2017 from metastatic colon cancer.

(Id. ¶ 26.)

B.    Procedural History

                                      3
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 4 of 14




      Baldwin commenced this action on February 27, 2020 against the

United States and the Department of Veterans Affairs. (Dkt. No. 1,

Compl.) She filed an amended complaint on May 19, 2020, (Am. Compl.),

and voluntarily dismissed the action against the Department of Veterans

Affairs on May 26, 2020, (Dkt. No. 12). Generally, Baldwin alleges that

employees of the VA failed to timely diagnose and treat the decedent’s

colon cancer, leading to his death. (Am. Compl. ¶¶ 27-34.) Although not

specifically enumerated in the amended complaint, the parties appear to

agree that the causes of action asserted by Baldwin are: (1) a wrongful

death claim, and (2) a medical malpractice claim.3 (Id.)

                        II. Standards of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).



       3
        In referring to the causes of action brought, the parties
interchangeably use “personal injury” and “negligence” with respect to the
wrongful death and medical malpractice claims. For ease of discussion,
the court will refer to the causes of action as wrongful death and medical
malpractice claims.
                                       4
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 5 of 14




      The standard of review under Fed. R. Civ. P. 12(b)(1) is similar,

except that the court “may refer to evidence outside the pleadings,” and

“[a] plaintiff asserting subject matter jurisdiction has the burden of proving

by a preponderance of the evidence that it exists.” Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000) (citations omitted).

                               III. Discussion

A.    United States’ Motion to Dismiss

      The United States seeks dismissal of Baldwin’s claims on the

following grounds: (1) the court lacks subject matter jurisdiction, because

the United States is not liable for the alleged negligence of Dr. Charles

Casale, an independent contractor, and, thus, sovereign immunity bars the

instant lawsuit; (2) Baldwin’s medical malpractice claim4 is untimely,

because she failed to file an administrative claim with the VA within two

years of when critical facts of the decedent’s injury were known or should

have been known; and (3) Baldwin failed to comply with N.Y. C.P.L.R.


       4
        Although the United States refers to this as a “personal injury”
claim, (Dkt. No. 13, Attach. 1 at 12-14), because this portion of the United
States’ memorandum distinguishes between a personal injury claim and a
wrongful death claim, noting that the wrongful death claim is timely, (id. at
13 n.4), it is presumed that the United States is referring to Baldwin’s
medical malpractice claim.
                                       5
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 6 of 14




§ 3012-a by failing to attach a certificate of merit to her complaint. (Dkt.

No. 13, Attach. 1 at 7-16.)

      To state a medical practice claim under New York law, which is

applicable to Baldwin’s FTCA claim by virtue of 28 U.S.C. § 2674, a plaintiff

must establish the following elements: “(1) a deviation or departure from

accepted medical practice, and (2) evidence that such departure was a

proximate cause of injury.” Doane v. United States, 369 F. Supp. 3d 422,

446 (N.D.N.Y. 2019) (quoting DiMitri v. Monsouri, 302 A.D.2d 420, 421, (2d

Dep’t 2003)). To state a wrongful death claim under New York law, the

decedent’s personal representative must plead: “(1) the death of a human

being, (2) the wrongful act, neglect or default of the defendant by which the

decedent’s death was caused, (3) the survival of distributees who suffered

pecuniary loss by reason of the death of decedent, and (4) the

appointment of a personal representative of the decedent.” Quinn v.

United States, 946 F. Supp. 2d 267, 277 (N.D.N.Y. 2013) (quoting Chong

v. N.Y.C. Transit Auth., 83 A.D.2d 546, 547 (2d Dep’t 1981)).

      In her response, Baldwin fails to address the United States’




                                       6
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 7 of 14




arguments with respect to subject matter jurisdiction and timeliness.5 (See

generally Dkt. No. 21, Attach. 4.) In the Northern District, where a plaintiff,

in her opposition papers, fails to oppose several arguments by a defendant

in its motion to dismiss, “the movant’s burden is lightened such that, in

order to succeed, the movant need only show facial merit in support of its

motion, which has appropriately been characterized as a lightened

burden.” Breezee v. Colvin, No. 5:14-CV-1114 GTS, 2015 WL 5725083, at

*2 (N.D.N.Y. Sept. 28, 2015) (citations omitted); see Lefevre v. Cty. of

Albany, No. 1:14-CV-155, 2015 WL 1626005, at *3 (N.D.N.Y. Apr. 13,

2015) (citations omitted) (“The failure to oppose a motion to dismiss a

claim is deemed abandonment of the claim, and, in the Northern District of

New York, is deemed consent to granting that portion of the motion.”)).6


       5
        Notably, in addition to her proposed second amended complaint,
attached to Baldwin’s opposition to the motion to dismiss are facts and
legal arguments in an attorney affidavit, as well as exhibits to a medical
expert’s declaration, (see generally Dkt. No. 21), all of which are not
properly submitted on a motion to dismiss.
       6
        In any event, Baldwin concedes dismissal of her “negligence”
claim based on Dr. Casale’s status as an independent contractor, and
also appears to concede dismissal of her “personal injury” claim,
“preserving the wrongful death claim.” (Dkt. No. 21, at 2.) Although it is
unclear which claims Baldwin is referring to, it is of no moment, because
the court lacks subject matter jurisdiction over the action.
                                       7
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 8 of 14




Thus, because Baldwin has failed to respond to the United States’

arguments with respect to subject matter jurisdiction and timeliness, the

only remaining issue is whether the United States has “met its burden to

demonstrate entitlement to the relief requested through th[ose]

argument[s].” Cossey v. David, No. 904-CV-1501, 2007 WL 3171819, at

*4 (N.D.N.Y. Oct. 29, 2007) (internal quotation marks and citations

omitted).

      Here, the United States’ arguments that the court lacks subject

matter jurisdiction over Baldwin’s claims arising out of Dr. Casale’s alleged

negligence because of his status as an independent contractor, and that

the statute of limitations bars Baldwin’s medical malpractice claim because

she did not file an administrative claim with the VA within two years from

accrual of her claim, (Dkt. No. 13, Attach. 1 at 6-14), are facially

meritorious. As such, the United States has met its burden to demonstrate

entitlement to dismissal of Baldwin’s claims.

      To the extent Baldwin argues, in an affidavit, that “there are material

issues of fact precluding dismissal of the Amended Complaint based upon

allegations of negligence dating from June of 2015, in the failure of

defendant to evaluate the perianal lesion when [the decedent] was seen by

                                       8
 Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 9 of 14




Dr. Sacco and Dr. Hill,” (Dkt. No. 21 at 6), such argument fails.7 Indeed, in

determining whether a claim survives a motion to dismiss, unlike a motion

for summary judgment, the court considers only “whether the complaint

includes factual allegations sufficient to raise a right to relief above the

speculative level.” Gonzalez v. Carestream Health, Inc., 520 F. App’x 8, 10

(2d Cir. 2013) (internal quotation marks and citation omitted). Here, even

accepting as true all plausible allegations of fact, and drawing all

reasonable inferences in favor of Baldwin, there are no

allegations in the amended complaint to suggest liability arising from Dr.

Sacco and Dr. Hill, or any other employee at the VA. Thus, Baldwin has

failed to state a claim.

      Accordingly, because the United States cannot be held liable for the

conduct alleged here, and because Baldwin has failed to state a claim


       7
         Notably, Baldwin’s arguments, made in an affidavit, are in violation
of Local Rule 7.1(b)(2)’s proscription against affidavits containing legal
arguments. See N.D.N.Y. L.R. 7.1(b)(2) (“An affidavit must not contain
legal arguments but must contain factual and procedural background that
is relevant to the motion the affidavit supports”); Topliff v. Wal-Mart Stores
East LP, No. 6:04-CV-0297, 2007 WL 911891, *23 (N.D.N.Y. Mar. 22,
2007) (“[T]o the extent that [p]laintiff’s counsel is attempting to present
arguments in refutation of the arguments advanced by [d]efendant . . . ,
the place for those arguments is in [p]laintiff’s opposition memorandum of
law.” (citation omitted)).
                                        9
Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 10 of 14




upon which relief may be granted, the United States’ motion to dismiss is

granted, and Baldwin’s claims against it are dismissed.

B.   Baldwin’s Cross-Motion to Amend

     Baldwin seeks to amend her pleading for a second time. (Dkt.

No. 21, Attach. 2.) In reply, the United States argues that leave to amend

should be denied because Baldwin’s cross-motion fails to comply with the

Local Rules, and is otherwise meritless. (Dkt. No. 22 at 9-11.)

Specifically, the United States maintains that Baldwin did not serve a

proper notice of motion and provide a return date for the motion, nor did

she denote the changes in her proposed second amended complaint by

redline or other equivalent means. (Id. at 9-10.) Further, amendment

would be futile, the United States contends, because Baldwin names the

Department of Veterans Affairs as a defendant, despite having stipulated

to its dismissal from this lawsuit in May 2020; she restates the same

medical malpractice claim, despite having conceded that the claim is time

barred; and, as explained above, the court lacks subject matter jurisdiction.

(Id. at 10-11.) The court agrees with the United States.

     As relevant here, Fed. R. Civ. P. 15 allows a party not otherwise

permitted to amend its pleading to do so with leave of the court. See Fed.

                                     10
Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 11 of 14




R. Civ. P. 15(a)(2). The Rule mandates that “[t]he court should freely give

leave when justice so requires.” Id. Barring “futility, undue delay, bad faith

or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party,” leave

should generally be granted. Burch v. Pioneer Credit Recovery, Inc., 551

F.3d 122, 126 (2d Cir. 2008). “The non-moving party bears the burden of

establishing why leave to amend should not be granted.” Linares v.

Richards, No. 08-CV-3243, 2009 WL 2386083, at *9 (E.D.N.Y. Aug. 3,

2009) (citations omitted).

      A proposed amendment is considered futile if it “would fail to cure

prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.” Panther Partners Inc. v. Ikanos Comms, Inc.,

681 F.3d 114, 119 (2d Cir. 2012) (citation omitted). The amendment

should be denied as futile only “if it appears beyond doubt that the plaintiff

can plead no set of facts that would entitle him to relief.” Milanese v. Rust-

Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2001). Accordingly, “the standard

for denying leave to amend based on futility is the same as the standard

for granting a motion to dismiss.” IBEW Local Union No. 58, Pension Trust

Fund & Annuity Fund v. Royal Bank of Scotland Group, PLC, 783 F.3d

                                      11
Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 12 of 14




383, 389 (2d Cir. 2015). In making this decision, courts must “consider the

proposed amendments along with the remainder of the complaint, accept

as true all non-conclusory factual allegations therein, and draw all

reasonable inferences in plaintiff’s favor.” Panther Partners, 681 F.3d at

119 (internal quotation marks, citations, and alterations omitted).

      First and foremost, as noted by the United States, Baldwin runs afoul

of this District’s Local Rules, which require that a motion to amend “set

forth specifically the proposed insertions and deletions of language and

identify the amendments in the proposed pleading, either through the

submission of a redline/strikeout version of the pleading sought to be

amended or through other equivalent means.” N.D.N.Y. L.R. 15.1(a).

Indeed, Baldwin has made alterations without specifically identifying them,

(see generally Dkt. No. 21, Attach. 2), and, thus, the court is left to read the

proposed second amended complaint line-by-line to determine where

Baldwin made deletions and alterations.

      The court, although not required, has done so, and notes that the

only meaningful changes appear to include the following alterations to

events occurring in June 2015: decedent “was seen . . . by Joseph Sacco,

MD, who noted that ‘other active medical issues include profuse psoriatic

                                      12
Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 13 of 14




lesions, and rectal bleeding apparently due to an exophytic perianal lesion.

An anoscopy was performed during hospitalization and he is scheduled to

see dermatologist tomorrow, presumably for biopsy’”; “no anoscopy was

performed for evaluation of decedent’s anal lesion prior to June 11, 2015”;

and, “decedent was seen by dermatologist Jerome Hill, MD, who did not

evaluate decedent’s anal lesion.” (Dkt. No. 21, Attach. 2 at 4-5.) These

changes would not cure the deficiencies identified above, because they still

fail to show that Baldwin is entitled to relief, rendering amendment futile.

Accordingly, Baldwin’s cross-motion, as filed, is denied. However, in an

abundance of caution, and because it appears that better pleading may be

able to cure the deficiencies with respect to Baldwin’s wrongful death

claim, she may renew her motion for leave to amend in full compliance with

the Local Rules of Practice and in accordance with this Memorandum-

Decision and Order.

                               IV. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that the United States’ motion to dismiss (Dkt. No. 13) is

GRANTED; and it is further

      ORDERED that Baldwin’s amended complaint (Dkt. No. 5) is

                                      13
Case 1:20-cv-00214-GLS-CFH Document 25 Filed 02/08/21 Page 14 of 14




DISMISSED; and it is further

      ORDERED that Baldwin’s cross-motion to amend her amended

complaint (Dkt. No. 21) is DENIED with leave to renew in full compliance

with the Local Rules of Practice and this Memorandum-Decision and

Order; and it is further

      ORDERED that Baldwin may renew her motion for leave to amend

within fourteen (14) days of this Memorandum-Decision and Order; and it

is further

      ORDERED that, if Baldwin fails to renew her motion for leave to

amend in the time permitted, the Clerk is directed to enter judgment

without further order of the court; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

February 8, 2021
Albany, New York




                                       14
